Citation Nr: 1644630	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 3, 1988 to December 2, 1988, with subsequent service in the Wyoming National Guard.

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2013, a statement of the case was issued in June 2014, and a substantive appeal was received in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

A May 1988 Report of Medical Examination conducted for enlistment purposes reflects that the Veteran's 'lower extremities' were clinically evaluated as normal.  03/12/2012 STR-Medical (#1) at 54.  A May 1988 Report of Medical History reflects that the Veteran checked the 'No' box for "'trick'" or locked knee.'  Id. at 58.  Thus, the Veteran was presumed sound upon entry into active service.

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c). 

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

The Veteran's active duty began on June 3, 1988.  On June 16, 1988, he sought treatment for injury to the right knee sustained while running.  03/12/2012 STR-Medical (#1) at 36.  On June 21, 1988, he was placed on a temporary profile due to right knee strain.  Id. at 2.  

On August 27, 1988, the Veteran sought treatment for injury to the left knee due to running.  03/12/2012 STR Medical (#2) at 30.  On August 29, 1988, the Veteran sought treatment for a left knee injury.  03/12/2012 STR-Medical (#1) at 27.  

A November 15, 1988 service treatment record reflects the examiner's notations that the Veteran has a long history of intermittent right knee pain, swelling and that he has had problems even prior to entering service but much worse since basic training.  The assessment was right patella-femoral pain syndrome.  03/12/2012 STR-Medical (#2) at 24.  

In October 1989, the Veteran underwent surgery on the right knee.  03/12/2012 STR-Medical (#1) at 12.  On April 1990, the Veteran underwent surgery to the left knee.  Id. at 11.

A January 1992 Report of Medical History reflects the Veteran's report that he injured his right knee in high school.  Id. at 69.

In January 1992, the Veteran underwent a Medical Evaluation Board to determine continuation with the Wyoming National Guard.  Id. at 4, 6.  The final diagnosis was bilateral subluxating patellae and medial plica/status post bilateral resections of medial plica and lateral release which existed prior to service, and bilateral patellofemoral pain syndrome secondary to the first diagnosis, which existed prior to service.  Id. at 6.  

The issue to be resolved is whether a right or left knee disability clearly and unmistakably pre-existed the Veteran's active service and, if so, whether it clearly and unmistakability was not aggravated by his active service, or whether a right or left knee disability is due to his active service.

In May 2012, the Veteran underwent a VA examination.  The examiner diagnosed status post patella shaving and release.  The examiner opined that the Veteran's bilateral knee disability was not due to service, based on a lack of medical evidence from 1999 to 2012 which does not identify a continued or chronic bilateral knee condition from his military service to the knee condition he has at the time of the examination.  

In an August 2014 statement from the Veteran's father, B.S., he stated that the Veteran did not have any knee problems prior to the military and he called his father during basic training and reported that he had injured his knees.  He has regularly complained of knee problems since that time.  08/12/2014 Correspondence.  

In an August 2014 statement from the Veteran's ex-wife, S.S., she stated that she went to high school with him and he did not have any knee problems and after basic training he came home with a knee brace and reported he injured his knee.  The Veteran has told S.S. that his knees still bother him.  08/12/2014 Correspondence.  

In February 2015, the RO requested an etiological opinion.  02/12/2015 VA 21-2507a Request for Physical Examination.  The RO requested the following:

(1) For the right knee, is there evidence of aggravation of the unknown injury to the right knee reported on the MEB note dated January 31, 1992 by reason of the 6 month period of active duty for training?

(2) For the left knee - if there is concrete evidence of a left knee injury prior to service, the same opinion as for the right knee is requested.

(2a) If there is no concrete evidence of a left knee injury prior to service, is the currently diagnosed left knee disability causally related to the treatment received in service?

Initially, the Board notes that the above inquiries use the incorrect standard.  The inquiry seems to suggest that a right knee disability preexisted service but that had not been established at that juncture.  Second, the RO inquires whether there is "concrete evidence" of a left knee injury prior to service and/or whether there is "concrete evidence" that a left knee disability is due to service.  Concrete evidence is not the standard used; rather, the inquiry is whether a disability is at least as likely as not is due to service.  

With regard to the statements of the February 2015 VA examiner, the examiner stated that the "condition" claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness - it is not clear whether the examiner is referencing one knee or both knees.  The examiner references that the Veteran incurred a right knee strain on June 21, 1988 and that he was placed on a no running profile, 48 days after reporting for active duty.  The examiner then stated that the chronic left knee condition identified would not have developed from 48 days of running, this developed over a much longer period of time prior to military service from June to December 1988.  Initially, the Board notes that the examiner references the right and left knees interchangeably, and that the Veteran initially incurred injury to the left knee on August 27 not June 16.  Second, it appears that the examiner may be finding that the left knee condition existed prior to service but provided no support for this assertion and did not use the correct standard if such a finding was made.  

The examiner then stated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  Such opinion suggests a conclusion that a "condition" clearly and unmistakably existed prior to service" but such "condition" was not clarified.  In the rationale, the examiner only referenced service treatment records pertaining to the right knee, then opined that the "bilateral knee" condition was not aggravated during his 48 days of physical activity during his military service.  Again, the left knee was injured on August 27 not June 16, and no medical evidence pertaining to the left knee was referenced.

For the above reasons, the Board finds that opinions should be sought using the correct standard to determine whether a right or left knee disability preexisted service, whether any preexisting condition was aggravated by service, and/or whether any right or left knee disability is due to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician with appropriate expertise review the virtual folders and provide an opinion as to the following:

a)  Please state whether it is clear and unmistakable that any right knee disability preexisted the Veteran's period of active service from June 3, 1988 to December 2, 1988.  If so, is there also clear and unmistakable evidence that such right knee disability clearly and unmistakably did NOT undergo a permanent increase in disability during the Veteran's active service from June 3, 1988 to December 2, 1988 beyond any natural progress?

b)  Please state whether it is clear and unmistakable that any left knee disability preexisted the Veteran's period of active service from June 3, 1988 to December 2, 1988.  If so, is there also clear and unmistakable evidence that such left knee disability clearly and unmistakably did NOT undergo a permanent increase in disability during the Veteran's active service from June 3, 1988 to December 2, 1988 beyond any natural progress?

c)  If a right knee disability did not clearly and unmistakably preexist service, please state whether a right knee disability is at least as likely as not (50 percent or greater probability) due to his period of active service.  

d)  If a left knee disability did not clearly and unmistakably preexist service, please state whether a right knee disability is at least as likely as not (50 percent or greater probability) due to his period of active service.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  After completion of the above, review the expanded record and readjudicate the right and left knee service connection issues.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




